DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Chuning (Reg. No. 80,863) on 08/11/2022.

The application has been amended as follows: 
In claim 1,
Line 26-27, delete “insert 
the updated first series of profiles comprising the first profile to the first user, wherein the first profile comprises an icon or statement indicating that the first profile is suggested for the first user by the second user
In claim 8,
Line 2, delete “insert transmitting the updated first series of profiles comprising the first profile to the first user, wherein the first profile comprises an icon or statement indicating that the first profile is suggested for the first user by the second user
In claim 15,
Line 23, delete “insert transmit the updated first series of profiles comprising the first profile to the first user, wherein the first profile comprises an icon or statement indicating that the first profile is suggested for the first user by the second user


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record neither anticipates, nor renders obvious the combination as a of claimed elements, as recited in independent claim 1, 8 and 15. 
Specifically, the prior art does not suggest/teach the combination of “transmit, using the interface, the updated first series of profiles comprising the first profile to the first user, wherein the first profile comprises an icon or statement indicating that the first profile is suggested for the first user by the second user” and all other limitations in independent claims 1, 8 and 18. 
Dependent claims 2-7, 9-14 and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168